Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-2005

Favors v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1069




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Favors v. USA" (2005). 2005 Decisions. Paper 961.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/961


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL


             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                         _______________

                         Nos. 04-1069 and 04-3227

                            _________________

                          SHARLETTA FAVORS,

                                       Appellant

                                       v.

 UNITED STATES OF AMERICA; U.S. DEPARTMENT OF JUSTICE; UNITED STATES
MARSHALS; BENINGO G. REYNA, UNITED STATES MARSHSAL DIRECTOR; SMITH,
  UNITED STATES MARSHAL DEPUTY; JANE DOE, UNITED STATES MARSHAL


                ____________________________________

               On Appeal From the United States District Court
                   For the Eastern District of Pennsylvania
                            (D.C. No. 02-cv-09496)
                  District Judge: Honorable Stewart Dalzell
               _______________________________________

                            Argued: June 8, 2005

      Before: FUENTES, VAN ANTWERPEN and BECKER, Circuit Judges

                           (Filed:   June 27, 2005)


ALAN E. DENENBERG (Argued)
Abramson & Denenberg
1200 Walnut Street
Sixth Floor
Philadelphia, PA 19107
      Attorney for Appellant

JOSHUA WALDMAN (Argued)
United States Department of Justice
Civil Division, Appellate Staff
601 D Street, NW
Washington, DC 20530
       Attorney for Appellees

                               _______________________

                                      OPINION
                               _______________________

BECKER, Circuit Judge.

      These appeals by Sharletta Favors stem from a mistaken arrest. Deputy U.S.

Marshal Wright Smith, acting pursuant to a warrant for a Charlotte Robinson, arrested

Favors in her home on April 5, 2001. She then filed a Bivens suit against numerous

defendants claiming multiple constitutional and other violations, but Judge Dalzell

granted summary judgment for defendants on all counts. This is an unfortunate case, as

any mistaken arrest would be, and we are sympathetic to Ms. Favors. However, Judge

Dalzell’s opinion, in which he explains his reasons for granting summary judgment for

the defendants (primarily on grounds of qualified immunity) is compelling and sound,

hence we affirm.

      The facts, as set forth in Marshal Smith’s affidavit, may be briefly summarized as

follows: On August 29, 2000, an arrest warrant was issued by the Court of Commons

Pleas in Lycoming County for Charlotte Robinson, a fugitive who had violated the terms



                                            2
of her parole. Deputy Marshal Smith was detailed to locate Robinson. From the report

he was provided, Smith learned that Robinson had previously lived with another fugitive

named Sylvia Melton, and that the two may have moved to Philadelphia together. With

the help of Officer Gregory Laszlo of the Philadelphia Police Department, Smith

discovered that Melton was receiving public assistance and had listed her address as 4429

Walnut St. On April 4, 2001, Smith went to 4429 Walnut and met with the building

manager, Jim Steuber. Smith showed Steuber pictures of Robinson, and Steuber told him

that someone resembling the woman in the pictures lived in Apt. 3R and had a name

similar to “Charlotte Robinson.” Favors was twenty-eight at the time of the arrest, 5'6"

and 175 lbs.; Robinson was thirty-one, 5'8" and 165 lbs.

       The following morning at around 7:45, Smith, joined by two Philadelphia police

officers and two state troopers, attempted to serve the warrant on Robinson. In fact, the

woman living in Apt. 3R was not Robinson, but Sharletta Favors. When Favors and her

boyfriend, who also lived in the apartment, refused to permit Smith to enter, Smith

opened the door with a key obtained from Steuber. Smith sought to arrest Favors, who

denied that she was Charlotte Robinson. She produced a driver’s license and Social

Security card listing her name as Sharletta Favors. Smith nonetheless arrested her and

took her into custody. According to Favors, Smith grabbed and pulled her during the

arrest, causing her to fall into a chair. She was released several hours later, when her

fingerprints showed that she was not, in fact, Robinson.



                                             3
       The case essentially turns on the uncontradicted affidavit of Smith, as Favors did

not submit an affidavit in response to the summary judgment motion. Judge Dalzell

concluded that Smith acted reasonably. More specifically, the Judge reasoned that if

Smith’s affidavit is believed, then he had sufficient justification to arrest Smith, based on

(1) his belief that Robinson lived with Melton; (2) the records search showing that

Melton resided at 4429 Walnut; and (3) Steuber’s identification of Favors from the

pictures of Robinson.1 Our review is plenary, and we agree.

       Favors argues that a mistaken arrest pursuant to a valid warrant can never be

reasonable, but the cases she cites for that proposition do not so hold.2 Additionally

Favors argues that even if Smith’s affidavit is accepted as true, several jury questions

remain. Again, we disagree. First, while we do not gainsay that, as a general

proposition, reasonable people can disagree as to resemblance, there was no counter to

Smith’s affidavit stating that Favors resembles Robinson. And the arguments of

inadmissable hearsay fail because the challenged evidence that Melton received public

assistance at 4429 Walnut and the statement from Steuber that someone resembling

Robinson lived in Apartment 3R were not offered for their truth.


  1
    The District Court rejected Favors’ excessive force claim, finding that she had
submitted no evidence in support of it. This conclusion is correct, as there was nothing in
the record before Judge Dalzell to support Favors’ claim that she was grabbed or pushed.
The Court also dismissed the remaining defendants for various reasons, none relevant to
this appeal.
  2
  See Berg v. County of Allegheny, 219 F.3d 261, 266 (3d Cir. 2000) (per curiam);
Rogers v. Powell, 120 F.3d 446, 453-54 (3d Cir. 1997).

                                              4
       The judgment of the District Court will be affirmed.3




  3
   Favors has made two procedural arguments which are lacking in merit. She made a
Rule 56(f) motion requesting additional discovery but only after the District Court
granted summary judgment. Based on the plain language of Rule 56(f), Favors’ motion
was correctly denied in the absence of an affidavit. She also challenges Judge Dalzell’s
decision to deny her Rule 60(b) motion. We review this ruling for abuse of discretion and
find none.


                                            5